DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  the claim states “…a substantial portion of the main body is inserted in the create.” at the end. The Examiner believes the claim is intended to state “…a substantial portion of the main body is inserted in the [[create]] crate.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is drawn to “a soft-store having a storage compartment for holding one or more articles”. However, Claim 1 includes a limitation drawn to “an attachment mechanism arranged, when the main body is removably seated in a crate”. This limitation is indefinite as it renders the system including the soft-store and the crate. As it currently stands, the crate appears to be merely functionally claimed. Claim 6 is similarly drawn to a “soft-store” but also functionally claims “a crate”. For purposes of further examination, claims 1-13 are being interpreted as if the crate is not a part of the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a first interpretation of Snider (US 2002/0015538).
Regarding Claim 1

	Snider teaches a soft-store (below – Fig. 6 and 7, 110) having a storage compartment for holding one or more articles, the soft-store comprising: a main body having a plurality of walls  (114A/B/C/D) that form a portion of the storage compartment; a top body (shown below) that attaches to the main body and covers the storage compartment; and a pair of ancillary bodies 
[AltContent: textbox (Top body)][AltContent: arrow]
    PNG
    media_image1.png
    539
    650
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    567
    445
    media_image2.png
    Greyscale


Regarding Claim 4

	Snider teaches the attachment mechanism (28) comprises: a fastening member (29) capable of passing through an opening in a crate and attaches to a fastener on a carrying strap (not shown), wherein the fastening member is capable of securing the main body to a crate (Paragraphs [0020] and [0024]).

Regarding Claim 5

	Snider teaches the attachment mechanism comprises: a pair of fastening members (29) that attach to a fastener; and a crate strap (not shown) that attaches to at least one of said pair of fastening members, wherein one of the pair of fastening members is capable of passing through an opening in a crate and attach to a fastener on a carrying strap to secure a portion of a crate between the pair of fastening members (Paragraphs [0020] and 0024]).

Claim(s) 6, 8, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a second interpretation of Snider (US 2002/0015538) (hereinafter Snider2).
Regarding Claim 6

	Snider2 teaches a soft-store (110) having a storage compartment for holding one or more articles, the soft-store comprising: a main body having a plurality of walls (114 A/B/C/D) that form a portion of the storage compartment; an attachment mechanism (28) arranged, when the main body is removably seated in a crate, to pass through an opening in a crate and attach a portion of the main body to a crate, wherein the main body is capable of being inserted in a crate such that the storage compartment is accessible while the main body is seated in a crate, and wherein the main body is arranged such that a substantial portion of the main body is capable of being inserted in a crate when the main body is seated in a crate (Paragraphs [0023] and [0024]).

Regarding Claim 8

	Snider2 teaches a top body (shown above) that attaches to the main body, wherein the top body covers the storage compartment to enclose the storage compartment, as can be seen in Fig. 6 above.

Regarding Claim 11

	Snider2 teaches an ancillary body (20) that attaches to the main body, wherein the ancillary body includes an ancillary storage compartment, as can be seen in Fig. 4 below.

    PNG
    media_image3.png
    479
    328
    media_image3.png
    Greyscale


Claim(s) 14, 15, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a third interpretation of Snider (US 2002/0015538) (hereinafter Snider3).
Regarding Claim 14

	Snider3 teaches a modular storage system having a storage compartment for holding one or more articles, the modular storage system comprising: a crate (60) having a plurality of openings (68a/68b); and a soft-store removably seated in the crate, wherein the soft-store comprises a main body (110) that includes the storage compartment, and an attachment mechanism (28) having a crate fastener that passes through one of the plurality of openings in the crate to removably attach the main body to the crate, wherein a substantial portion of the main body (i.e. at least the entire bottom wall) is inserted in the crate (Paragraphs [0023] and [0024]).

Regarding Claim 15

	Snider3 teaches the soft-store comprises: a top body (shown above) that attaches to the main body, wherein the top body covers the storage compartment to enclose the storage compartment, as can be seen in Fig. 6 above.

Regarding Claim 18

	Snider3 teaches an ancillary body (20) that attaches to the main body, wherein the ancillary body includes an ancillary storage compartment, as can be seen in Fig. 4 above.

Claim(s) 14, 15, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a fourth interpretation of Snider (US 2002/0015538) (hereinafter Snider4).
Regarding Claim 14

	Snider4 teaches a modular storage system having a storage compartment for holding one or more articles, the modular storage system comprising: a crate (60) having a plurality of openings (68a/68b); and a soft-store removably seated in the crate, wherein the soft-store comprises a main body (110) that includes the storage compartment, and an attachment mechanism (28) having a crate fastener that passes through one of the plurality of openings in the crate to removably attach the main body to the crate, wherein a substantial portion of the main body (i.e. at least the entire bottom wall) is inserted in the crate (Paragraphs [0023] and [0024]).

Regarding Claim 15

	Snider4 teaches the soft-store comprises: a top body (shown above) that attaches to the main body, wherein the top body covers the storage compartment to enclose the storage compartment, as can be seen in Fig. 6 above.

Regarding Claim 19

	Snider4 teaches an ancillary body (25) pivots and lifts at one end with respect to the main body.

Regarding Claim 20

	Snider4 teaches the ancillary body (25) includes a handle (26a and 26b) at said one end to facilitate pivoting and lifting of the ancillary body to a single-hand transport configuration.

Claim(s) 1, 3, 6, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a first interpretation of Garcia, III et al. (US 6619447) (hereinafter Garcia, III).
Regarding Claim 1

	Garcia, III teaches a soft-store (below – Fig. 1) having a storage compartment for holding one or more articles, the soft-store comprising: a main body having a plurality of walls (16/18/20/2224) that form a portion of the storage compartment; a top body (14) that attaches to the main body and covers the storage compartment; a pair of ancillary bodies (90 and 96), each having an end portion that rotatably attaches to the main body and an opposite end portion (102 and 104, respectively) that rotates away from the main body to allow the ancillary bodies to be moved to a single-hand transport configuration, and an attachment mechanism (30) arranged, when the main body is removably seated in a crate to be able to pass through an opening in the crate and attach the main body to a crate, wherein the pair of ancillary bodies are capable of being held when lowering the main body into or lifting the main body from a seated position in a crate wherein a substantial portion of the main body is capable of being inserted in a crate (Col. 2, Ln. 34 – Col. 4, Ln. 20).

    PNG
    media_image4.png
    533
    740
    media_image4.png
    Greyscale


Regarding Claim 3

	Garcia, III teaches the attachment mechanism (below – Fig. 3 and 4) comprises: a crate fastener (144/146) that is capable of passing through an opening in a crate and attaches to a fastener (134 and 136) on the top body (14) and is capable of securing the main body to a crate (Col. 3, Ln. 59-63).

    PNG
    media_image5.png
    540
    820
    media_image5.png
    Greyscale
	
    PNG
    media_image6.png
    656
    705
    media_image6.png
    Greyscale


Regarding Claim 6



Regarding Claim 9

	Garcia, III teaches a top body (14) having a fastener (134 and 136) that attaches to the attachment mechanism (30) and is capable of securing the top body to the main body, as can be seen in Fig. 1 above.

Regarding Claim 10

	Garcia, III teaches a top body (14) having a fastener (134 and 136) that attaches to the attachment mechanism (30) and is capable of securing the main body to a crate, as can be seen in Fig. 1 above.

Claim(s) 6 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a second interpretation of Garcia, III et al. (US 6619447) (hereinafter Garcia, III2).
Regarding Claim 6

2 teaches a soft-store having a storage compartment for holding one or more articles, the soft-store comprising: a main body (12) having a plurality of walls (16/18/20/22/24) that form a portion of the storage compartment; an attachment mechanism (74) arranged, when the main body is removably seated in a crate to be able to pass through an opening in the crate and attach the main body to a crate, wherein the main body is capable of being insertable in a crate such that the storage compartment is accessible while the main body is seated in a crate, and wherein the main body is arranged such that a substantial portion of the main body is able to be inserted in a crate when the main body is seated in a crate (Col. 2, Ln. 34 – Col. 4, Ln. 20).

Regarding Claim 11

	Garcia, III2 teaches an ancillary body (30) that attaches to the main body, wherein the ancillary body includes an ancillary storage compartment (Col. 2, Ln. 37-42).

Regarding Claim 12

	Garcia, III2 teaches the ancillary body (30) pivots (about attachments 148/150) and lifts at one end (34) with respect to the main body.

Regarding Claim 13

	Garcia, III2 teaches the ancillary body (30) includes a handle (118) at said one end to facilitate pivoting and lifting of the ancillary body to a single-hand transport configuration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snider as applied to claim 1 above, and further in view of Hassler (US 9283669).
Regarding Claim 2

	Snider teaches all the limitations of claim 1 as shown above.  Snider does not teach the attachment mechanism comprises four fasteners, including two fasteners attached to a first wall of the main body and two fasteners attached to a second, opposite wall of the main body.  
	Hassler teaches a soft-store having a storage compartment for holding one or more articles (below, Fig. 1-3), the soft-store comprising: a main body (22) having a plurality of walls that form a portion of the storage compartment; and a pair of ancillary bodies (36), each having an end portion that rotatably attaches to the main body and an opposite end portion that rotates away from the main body to allow the ancillary bodies to be moved to a single-hand transport configuration, and an attachment mechanism (43/44/46/42) arranged, when the main body is removably seated in a crate to be able to pass through an opening in the crate and attach the main body to a crate, wherein the pair of ancillary bodies are capable of being held when lowering the main body into or lifting the main body from a seated position in a crate wherein a substantial portion of the main body is capable of being inserted in a crate (Col. 1, Ln. 51 – Col. 2, Ln. 16).  Hassler further teaches the attachment mechanism comprises four fasteners, including two 

    PNG
    media_image7.png
    877
    592
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    621
    424
    media_image8.png
    Greyscale
			
    PNG
    media_image9.png
    610
    434
    media_image9.png
    Greyscale


Snider and Hassler are analogous inventions in the field of soft-store containers systems.  It would have been obvious to one skilled in the art at the time of the invention to modify the number of attachment mechanisms of Snider with the teachings of multiple fasteners as taught by Hassler in order to provide extra security in attaching the soft-store container to the crate. Further, according to MPEP 2144.04, Section VI - B, a duplication of parts does not provide patentable distinction over the prior art of record.  As such, the claim of the attachment mechanism comprising four fasteners, does not provide patentable distinction over the prior art of record.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snider2 as applied to claim 6 above, and further in view of Hassler (US 9283669).
Regarding Claim 7

2 teaches all the limitations of claim 6 as shown above.  Snider2 does not teach the attachment mechanism comprises four fasteners, including two fasteners attached to a first wall of the main body and two fasteners attached to a second, opposite wall of the main body.  
	Hassler teaches a soft-store having a storage compartment for holding one or more articles (Fig. 1-3), the soft-store comprising: a main body (22) having a plurality of walls that form a portion of the storage compartment; an attachment mechanism (43/44/46/42) arranged, when the main body is removably seated in a crate to be able to pass through an opening in the crate and attach the main body to a crate, wherein the main body is capable of being insertable in a crate such that the storage compartment is accessible while the main body is seated in a crate, and wherein the main body is arranged such that a substantial portion of the main body is able to be inserted in a crate when the main body is seated in a crate (Col. 1, Ln. 51 – Col. 2, Ln. 16).  Hassler further teaches the attachment mechanism comprises four fasteners, including two fasteners attached to a first wall of the main body and two fasteners attached to a second, opposite wall of the main body, as can be seen in Fig. 2 and 3 above.
Snider2 and Hassler are analogous inventions in the field of soft-store containers systems.  It would have been obvious to one skilled in the art at the time of the invention to modify the number of attachment mechanisms of Snider with the teachings of multiple fasteners as taught by Hassler in order to provide extra security in attaching the soft-store container to the crate. Further, according to MPEP 2144.04, Section VI - B, a duplication of parts does not provide patentable distinction over the prior art of record.  As such, the claim of the attachment mechanism comprising four fasteners, does not provide patentable distinction over the prior art of record.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snider3 as applied to claim 14 above, and further in view of Hassler (US 9283669).
Regarding Claim 21

	Snider3 teaches all the limitations of claim 14 as shown above.  Snider3 does not teach the attachment mechanism comprises four fasteners, including two fasteners attached to a first wall of the main body and two fasteners attached to a second, opposite wall of the main body.  
	Hassler teaches a modular storage system having a storage compartment for holding one or more articles, the modular storage system comprising: a crate (24) having a plurality of openings (60); and a soft-store removably inserted in the crate, wherein the soft-store comprises a main body (22) that includes the storage compartment, and an attachment mechanism (46/42) having a crate fastener (42) that passes through one of the plurality of openings in the crate to removably attach the main body to the crate (Col. 1, Ln. 51 – Col. 2, Ln. 16). Hassler further teaches the attachment mechanism comprises four fasteners, including two fasteners attached to a first wall of the main body and two fasteners attached to a second, opposite wall of the main body, as can be seen in Fig. 2 and 3 below.
Snider3 and Hassler are analogous inventions in the field of soft-store containers systems.  It would have been obvious to one skilled in the art at the time of the invention to modify the number of attachment mechanisms of Snider with the teachings of multiple fasteners as taught by Hassler in order to provide extra security in attaching the soft-store container to the crate. Further, according to MPEP 2144.04, Section VI - B, a duplication of parts does not provide patentable distinction over the prior art of record.  As such, the claim of the attachment mechanism comprising four fasteners, does not provide patentable distinction over the prior art of record.

Allowable Subject Matter
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Closest prior art – Snider (cited above) – teaches a majority of the Applicant’s claimed invention. However Snider fails to teach the soft-store comprises: a top body having a fastener that attaches to the attachment mechanism to secure the top body to the main body; and wherein the soft-store comprises: a top body having a fastener that attaches to the attachment mechanism to secure the main body to the crate.

Response to Arguments
Applicant's arguments filed 12/9/2020 have been fully considered but they are not persuasive.
Applicant has amended the claims in a way that they believe no longer functionally claims the crates in order to overcome the previous rejections. However, as stated above, because the preamble of claims 1-13 state the claims are drawn to “a soft-store (having a storage compartment for holding one or more articles)” and the crate is not part of a soft-store, but rather an external component that the soft-store interacts with, the crate is only functionally claimed. As such, the art above, which is capable of being used with a crate, is still relevant prior art and applies to the claims as currently written.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733